DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/29/2021.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities: in claim 1, the recitation “the power transfer state” should be amended to “a power transfer state”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 2012/0329405).
 	Regarding claim 1, LEE discloses a method of communicating with a wireless power receiver (the method uses a wireless power receiver to communicate) during a power transfer phase (640, Fig. 13), comprising: 
 	receiving from the wireless power receiver a receive packet during the power transfer state (¶ 0266: e.g., a control error packet; ¶ 0119, 0126, 0240: e.g., a power control message; it is noted that the receive packet is disclosed as being transmitted during the power transfer phase); and 
 	transmitting (it is noted that the claim does not recite which element is transmitting) a transmit packet (¶ 0224-0227: receiver communicates with packets; ¶ 0267: e.g., a packet is implied if power transmission violates the limits of the power transfer contract in order to end the power transfer phase; ¶ 0307-0308: requests status of the wireless power receiver and also sends a command; ¶ 0317: a status and command request is transmitted to the receiver in a power transfer state; ¶ 0324-0329: synchronization and non-synchronization signals are sent to the receiver during power transfer process; alternatively, the transmit packet may comprise a request to suspend power transmission or a request to renegotiate a power transfer contract as disclosed in ¶ 0269-0270) within a time period after receipt of the receive packet (it is noted that the “time period” is not defined or described, allowing for a broad interpretation; both the receive packet and the transmit packet are disclosed as being transmitted during a power transfer phase as disclosed in ¶ 0317 and within a time slot as disclosed in ¶ 0380-0386 and would therefore be transmitted “within a time period”), wherein the transmit packet is other than an acknowledgment packet (each of the packets cited above, e.g., a status or a command packet, are “other than an acknowledgment packet”), wherein the time period is between a minimum delay time and a maximum delay time (it is noted that the “minimum delay time” and the “maximum 
 	Regarding claim 2, LEE discloses the wireless power receiver enables decoding of the transmit packet within the time period (¶ 0206).
 	Regarding claim 3, LEE discloses the transmit packet is a request packet (¶ 0307, 0317).
 	Regarding claim 4, LEE discloses the request packet is a request for renegotiation (¶ 0269-0270).
 	Regarding claim 5, LEE discloses the transmit packet is a status report packet (¶ 0267, 0317).
 	Regarding claim 6, LEE discloses the transmit packet is a data transfer packet (¶ 0106, 0126).
 	Regarding claim 7, LEE discloses if the receive packet is a control error packet, the method further includes adjusting power transferred according to a control error transmitted in the control error packet (¶ 0266).
 	Regarding claim 8, LEE discloses if the receive packet is an End Power Transfer Packet the method further includes terminating power transfer (¶ 0119, 0271).
 	Regarding claim 10, LEE discloses a method of communicating with a wireless power transmitter (e.g., the method uses a wireless power transmitter to communicate) during a power transfer phase (640, Fig. 13), comprising: 

 	enabling a decoder within a time period (it is noted that the “time period” is not defined or described, allowing for a broad interpretation; both the receive packet and the transmit packet are disclosed as being transmitted during a power transfer phase as disclosed in ¶ 0317 and within a time slot as disclosed in ¶ 0380-0386 and would therefore be transmitted “within a time period”), the time period being between a minimum delay time and a maximum delay time (it is noted that the “minimum delay time” and the “maximum delay time” are not specifically defined or described, allowing for a broad interpretation; the power transfer to a corresponding wireless power receiver occurs during a time slot as shown in Figures 37, 38A, and 38B, and in ¶ 0374, ¶ 0380-0386, wherein a “transmit packet” is transmitted within the remaining time period in the time slot, wherein said remaining time slot comprises a “minimum delay time” and a “maximum delay time” as recited and within the broadest interpretation); and 
 	if a start bit of a transmit packet is received (¶ 0217), receiving the transmit packet, wherein the transmit packet is other than an acknowledgment packet (¶ 0224-0227: transmitter communicates with packets; ¶ 0267: e.g., a packet is implied if power transmission violates the limits of the power transfer contract in order to end the power transfer phase; ¶ 0307: requests status of the wireless power receiver; ¶ 0317: a status and command request is transmitted to the receiver in a power transfer state; ¶ 0324-0329: synchronization and non-synchronization signals are sent to the receiver during power transfer process; alternatively, the transmit packet may 
	Regarding claim 12, LEE discloses the transmit packet is a request packet (¶ 0307, 0317).
 	Regarding claim 13, LEE discloses the request packet is a request for renegotiation (¶ 0269-0270).
 	Regarding claim 14, LEE discloses the transmit packet is a status report packet (¶ 0267, 0317).
 	Regarding claim 15, LEE discloses the transmit packet is a data transfer packet (¶ 0106, 0126).
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. In response to arguments that “nowhere does Lee teach that upon receipt of a receive packet during a power transfer state, that the transmitter transmits a transmit packet other than a simple acknowledgment”, it is noted that the claims do not recite the transmitter transmitting a transmit packet upon receipt of a receive packet. Claim 1 recites “transmitting a transmit packet”, and claim 10 recites “receiving the transmit packet”, but the claims do not recite which component(s) is/are performing the transmission. Also, the transmitting of the transmit packet is “within a time period after receipt of the receive packet”, and is therefore not upon receipt of a receive packet as stated in the remarks. It is submitted that LEE discloses the method of communicating as described in the rejection. For example, in primary reference LEE, the transmitter transmits “a status and command request to the wireless power receiver 200 in a Power transfer state (or phase)” (¶ 0317), wherein the power transfer state occurs in time slots as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        5/17/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 17, 2021